DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 19, and 22-25 have been canceled.
Claims 1-18, 20, 21, and 26-29 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20-21, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 18 is rejected because it recites “wherein the second control is in operable communication with the deflectable shaft such that actuation of the second control causes deflection of the deflectable shaft relative to the axially translatable and rotatable shaft”.  The instant specification (Paragraphs 0056, 0060, and 0062-0064) and drawings (See figures 1A, 2, 3 and 4) describe embodiments of a medical device that all include an outer shaft and an inner 

Claims 20, 21, 28, and 29 are rejected because they inherit deficiencies by nature of their dependency on claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-12, 15-16, 18, 20-21, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0105655 to Tegg et al. “Tegg”, in view of U.S. Patent Application Publication No. to 2015/0289750 to Stigall et al. “Stigall”, and further in view of U.S. Patent Application Publication No. to 2015/0272734 to Sheps et al. “Sheps”.

Regarding claim 1, Tegg discloses an ultrasound imaging tool (“catheter ultrasound system”, Abstract) adapted with axial (“first actuator causes deflection members to displace axially…thereby deflecting the distal end of the guiding catheter”, Paragraph 0014), rotation (“Rotation of the second actuator about the longitudinal axis causes the rotation assembly to rotate the instrument catheter about the longitudinal axis”, Paragraph 0016; handle 242, Fig. 41; “The handle 242 of the ultrasound catheter 196 can be rotated relative to handle 2 causing the distal portion 214 of the ultrasound catheter 196 to also rotate axially within the lumen of the guiding catheter 5”, Paragraph 0147) and deflection control (“first actuator causes deflection members to displace axially…thereby deflecting the distal end of the guiding catheter”, 
an ultrasound transducer (“ultrasound element 220”, Paragraph 0135; Fig. 41) carried by a distal region (“distal portion/end 214”, Paragraph 0135; Fig. 41; ultrasound element affixed to distal end 214, Paragraph 0149) of an axially translatable shaft (“flexible tubular body 216”, Paragraph 0135; “the distal portion 214 of the ultrasound catheter 196 is advanced distally until the distal portion 214 extends beyond the distal end 14 of the guiding catheter 5”, Paragraph 0145; wherein as seen in Fig. 41, the distal portion 214 is part of flexible tubular body 216);
a deflectable shaft (“catheter body 4”, Paragraph 0079, “distal end 14 of catheter body 4 to deflect in a first direction”, Paragraph 0079) disposed relative to the axially translatable shaft (See Fig. 41, relationship with flexible tubular body 216 and catheter body 4) such that deflection of the deflectable shaft causes deflection of at least a portion of the axially translatable shaft (since catheter body deflects at the distal end, See Paragraph 0079, it is inherent that the flexible tubular body 216 that is within the catheter body as seen in Fig. 41, would also deflect); and
a handle assembly (“control handle 2”, Paragraph 0067; Fig. 1; with first and second actuators, and handle grip; Paragraph 0014; handle 2 includes an actuator 10 depicted as an adjustment knob, Paragraph 0067) in operable communication with the axially translatable shaft and the deflectable shaft such that actuation of the handle assembly causes rotation of the axially translatable shaft relative to a distal end of the deflectable shaft (“rotation assembly rotates the instrument catheter…as the second actuator is rotated”, Paragraph 0016; “rotate an instrument catheter disposed within the lumen of the catheter body 4 by pivoting a second adjusting knob relative to the handle grip, Paragraph 0126; “The handle 242 of the ultrasound catheter 196 can be rotated relative to handle 2 causing the distal portion 214 of the ultrasound catheter 196 to also rotate axially within the lumen of the guiding catheter 5”, Paragraph 0147), and such that actuation of the handle assembly causes deflection of the deflectable shaft 
However, Tegg does not explicitly disclose wherein actuation of the handle assembly causes axial movement of the axially translatable shaft relative to a distal end of the deflectable shaft.
Stigall teaches a catheter system (Fig. 1 Ref. 10), with a catheter body (Fig. 1, Ref. 230).  Stigall teaches an axially translatable shaft (“drive cable”, Fig. 3, Ref. 280; “It should be appreciated that the drive cable 280 and the imaging assembly 240 can be controlled by an actuator (not shown) to slide within the catheter body 230 and to rotate around the central axis of the drive cable or slide back and forth relative to the catheter body”, Paragraph 0034), with an imaging assembly, Fig. 3, Ref. 240), such as an intravascular ultrasound (Paragraph 0036).  Stigall further teaches actuation of the handle assembly causes axial movement of the axially translatable shaft relative to a distal end of the catheter body (“the drive cable 280 and the imaging assembly 240 can be controlled by an actuator (not shown) to slide within the catheter body 230 and to rotate around the central axis of the drive cable or slide back and forth relative to the catheter body”, Paragraph 0034; actuator, Fig. 1, Ref. 24, on handle, Fig. 1, Ref. 19; “The user's manipulation of the actuator 24 controls the position of the drive cable by sliding within the lumen, and by rotating the drive cable about its central axis”,  Paragraph 0024; as can be 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tegg's invention, wherein actuation of the handle assembly causes axial movement of the axially translatable shaft relative to a distal end of the catheter body, as taught by Stigall, in order to manipulate the drive cable with the imaging assembly/ultrasound to enable the use of certain intraluminal imaging modalities such as pull-back IVUS (Stigall, Paragraph 0034).
However, the modifications of Tegg and Stigall do not disclose wherein the handle assembly comprises a tool lock configured to limit an axial translation of the axially translatable and rotatable shaft caused by the actuation of the handle assembly.  
Sheps teaches wherein the handle assembly (“handle”, Ref. 24) comprises a tool lock (“indicator and locking system 1700”, Paragraph 0635, Figs. 15A-D; that includes “groove 1704”, “protrusion 1724”, and “locking element 1710”; See Fig. 15A-D, Paragraph 0640) configured to limit an axial translation of the axially translatable and rotatable shaft (“longitudinally lock (inhibit relative longitudinal movement of)…of catheters 12 and 14”, Paragraph 0640; wherein catheter 14 can have “axial advancement and rotation motion…through the lumen of outer catheter 12”, Paragraph 0464, which would read on an axially translatable and rotatable shaft) caused by the actuation of the handle assembly (rotation of handle 24, See inset of Fig. 15C, that shows the direction of the rotation of handle 24; “As handle 24 is rotated, protrusion 1724 slides within groove 1704 toward protrusion-locking location 1708”, Paragraph 0639; “As protrusion 1724 advances toward location 1709, protrusion 1724 pushes locking element 1710”, Paragraph 0639).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Tegg and Stigall, wherein the handle assembly of Tegg, in view of Stigall, comprises a tool lock 

Regarding claim 2, the modifications of Tegg, Stigall, and Sheps discloses all the features of claim 1 above.
As disclosed in the claim 1 rejection above, the modifications of Tegg, Stigall, and Sheps would teach wherein the axially translatable shaft and the deflectable shaft are in independent operable communication with the handle assembly, since the modifications of Tegg, Stigall, and Sheps would teach that the second actuator on the control handle of Tegg can rotate and slide the axially translatable shaft (See claim 1 rejection above) and Tegg discloses the first actuator on the control handle would deflect the catheter body (See claim 1 rejection above), this would read on wherein the axially translatable shaft and the deflectable shaft are in independent operable communication with the handle assembly.

Regarding claim 3, the modifications of Tegg, Stigall, and Sheps disclose all the features of claim 1 above. 
As disclosed in the claim 1 rejection above, the modifications of Tegg, Stigall, and Sheps would disclose wherein the axially translatable shaft is in operable communication with a first actuator of the handle assembly such that actuation of the first actuator causes axial movement of the axially translatable shaft relative to the distal end of the deflectable shaft, and such that actuation of the first actuator also causes rotation of the axially translatable shaft relative to the distal end of the deflectable shaft (See claim 1 rejection above).  Stigall teaches the axially translatable shaft (“drive cable”, Fig. 3, Ref. 280) is in operable communication with an actuator 

Regarding claim 9, the modifications of Tegg, Stigall, and Sheps disclose all the features of claim 3 above. 
Tegg further discloses wherein the first actuator is disposed relative to the handle body (See Fig. 41, handle 242 is disposed relative to the handle 2) such that rotational movement of the first actuator is in a direction orthogonal to a longitudinal axis of the axially translatable shaft (“The handle 242 of the ultrasound catheter 196 can be rotated relative to handle 2 causing the distal portion 214 of the ultrasound catheter 196 to also rotate axially within the lumen of the guiding catheter 5”, Paragraph 0147; As seen in Fig. 41, rotation of handle 242 would be in a direction orthogonal to a longitudinal axis of flexible tubular body, Ref. 216, that would read on an axially translatable shaft).

Regarding claim 10, the modifications of Tegg, Stigall, and Sheps disclose all the features of claim 3 above. 


Regarding claim 11, the modifications of Tegg, Stigall, and Sheps disclose all the features of claim 10 above. 
Tegg further discloses wherein the deflectable shaft is in operable communication with the second actuator such that rotation of the second actuator causes deflection of the deflectable shaft (“the knob 10 is rotated clockwise relative to the longitudinal axis of the handle 2, the internal and external right threads 62, 56 engage and the internal and external left threads 64, 58 engage, thereby causing simultaneous opposed displacement of the right and left slides 
Regarding claim 12, the modifications of Tegg, Stigall, and Sheps disclose all the features of claim 10 above. 
Tegg further discloses wherein the first actuator (handle 242, Fig. 41) is proximal to the second actuator (knob 10, See Fig. 41).

Regarding claim 15, the modifications of Tegg, Stigall, and Sheps disclose all the features of claim 1 above.
As disclosed in claim 1 above, Tegg discloses an axially translatable shaft (flexible tubular body, Fig. 41, Ref. 216) and a deflectable shaft (“catheter body 4”, Fig. 41 of Tegg).  As seen in Fig. 41 of Tegg, the axially translatable shaft and the deflectable shaft are coaxial.

Regarding claim 16, the modifications of Tegg, Stigall, and Sheps disclose all the features of claim 1 above.  


Regarding claim 18, Tegg discloses a catheter imaging assembly (“catheter ultrasound system”, Abstract), comprising:
an axially translatable (“the distal portion 214 of the ultrasound catheter 196 is advanced distally until the distal portion 214 extends beyond the distal end 14 of the guiding catheter 5”, Paragraph 0145; Fig. 41; Therefore the ultrasound body/ flexible tubular body 216 that includes the distal portion 214 would read on an axially translatable) and rotatable shaft (“flexible tubular body 216”, Paragraph 0135; Fig. 41; “rotation assembly rotates the instrument catheter…as the second actuator is rotated”, Paragraph 0016; “rotate an instrument catheter disposed within the lumen of the catheter body 4 by pivoting a second adjusting knob relative to the handle grip, Paragraph 0126; “The handle 242 of the ultrasound catheter 196 can be rotated relative to 
a deflectable shaft (“catheter body 4”, Paragraph 0079, “distal end 14 of catheter body 4 to deflect in a first direction”, Paragraph 0079; wherein catheter body 4 is part of catheter 5, Paragraph 0126);
a distal end region to which an ultrasound imaging transducer is mounted (“ultrasound element 220”, Paragraph 0135; Fig. 41; “distal portion/end 214”, Paragraph 0135; Fig. 41; ultrasound element affixed to distal end 214, Paragraph 0149); and
a handle assembly (a handle assembly (“control handle 2”, Paragraph 0067; Fig. 1) comprising: 
a first control (“second actuator”, Paragraph 0016; “second adjusting knob”, Paragraph 0126) and a second control (“first actuator”, Paragraph 0014; “first adjusting knob”, Paragraph 0126), 
wherein the second control (“first actuator”, Paragraph 0014; “first adjusting knob”, Paragraph 0126) is in operable communication with the deflectable shaft (“rotation of the first actuator causes the deflection members to displace axially…thereby deflecting the distal end of the guiding catheter”, Paragraph 0014; “manipulate the extreme distal end of a catheter body 4…by pivoting a first adjusting knob”, Paragraph 00126) such that actuation of the second control causes deflection of the deflectable shaft relative to the axially translatable and rotatable shaft (“rotation of the first actuator causes the deflection members to displace axially…thereby deflecting the distal end of the guiding catheter”, Paragraph 0014; pivoting a first adjusting knob  that results in deflecting catheter 5 that includes the catheter body 4, Paragraph 0126); and 
wherein the axially translatable and rotatable shaft and the deflectable shaft are in independent operable communication with the handle assembly (“rotation assembly rotates the instrument catheter…as the second actuator is rotated”, Paragraph 0016; “rotate an instrument catheter disposed within the lumen of the catheter body 4 by pivoting a second adjusting knob 
However, Tegg does not explicitly disclose the first control being in operable communication with the axially translatable shaft such that actuation of the first control causes axial movement of the axially translatable and rotatable shaft relative to the deflectable shaft.
Stigall teaches an axially translatable shaft (“drive cable”, Fig. 3, Ref. 280; “It should be appreciated that the drive cable 280 and the imaging assembly 240 can be controlled by an actuator (not shown) to slide within the catheter body 230 and to rotate around the central axis of the drive cable or slide back and forth relative to the catheter body”, Paragraph 0034), with an imaging assembly, Fig. 3, Ref. 240), such as an intravascular ultrasound (Paragraph 0036).  Stigall further teaches actuation of the handle assembly causes axial movement of the axially translatable shaft relative to a distal end of the catheter body (“the drive cable 280 and the imaging assembly 240 can be controlled by an actuator (not shown) to slide within the catheter body 230 and to rotate around the central axis of the drive cable or slide back and forth relative to the catheter body”, Paragraph 0034; actuator, Fig. 1, Ref. 24, on handle, Fig. 1, Ref. 19; “The user's manipulation of the actuator 24 controls the position of the drive cable by sliding within the lumen, and by rotating the drive cable about its central axis”,  Paragraph 0024; as can be seen in Fig. 3, sliding (i.e. axial translation) of the drive cable is relative to the distal end of catheter body 230).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tegg's invention, wherein the first 
Further, in the combination of Tegg and Stigall, actuation of the first control causes axial movement of the axially translatable and rotatable shaft relative to a distal end of the deflectable shaft, since as disclosed above, the catheter body of Tegg would read as the deflectable shaft.  Therefore, the sliding of the drive cable as taught by Stigall relative to the distal end of the catheter body, in combination with Tegg, would read on the sliding of the drive wire relative to the distal end of the deflectable shaft, and the drive wire would read on an axially translatable shaft.  
However, the modifications of Tegg and Stigall do not disclose a tool lock configured to limit a distance of axial translation of the axially translatable and rotatable shaft caused by the actuation of the first control.
Sheps teaches a tool lock (“indicator and locking system 1700”, Paragraph 0635, Figs. 15A-D; that includes “groove 1704”, “protrusion 1724”, and “locking element 1710”; See Fig. 15A-D, Paragraph 0640) configured to limit a distance of axial translation of the axially translatable and rotatable shaft (“longitudinally lock (inhibit relative longitudinal movement of)…of catheters 12 and 14”, Paragraph 0640; wherein catheter 14 can have “axial advancement and rotation motion…through the lumen of outer catheter 12”, Paragraph 0464, which would read on an axially translatable and rotatable shaft) caused by the actuation of a first control (rotation of handle 24, See inset of Fig. 15C, that shows the direction of the rotation of handle 24; “As handle 24 is rotated, protrusion 1724 slides within groove 1704 toward 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Tegg and Stigall, wherein the handle assembly of Tegg, in view of Stigall, comprises a tool lock configured to limit a distance of axial translation of the axially translatable and rotatable shaft caused by the actuation of the first control, as taught by Sheps, in order to provide a locking mechanism to lock the position of an axially translatable and rotatable shaft (i.e. catheter 14) relative to an outer lumen (catheter 12) and prevents the accidental movement of the handle (Sheps, Paragraph 0640).  

Regarding claim 20, the modifications of Tegg, Stigall, and Sheps disclose all the features of claim 18 above.  
Tegg further discloses an ultrasound element affixed to distal end 214 of flexible tubular body 216 (Paragraph 0149; Fig. 41).  

Regarding claim 21, the modifications of Tegg, Stigall, and Sheps disclose all the features of claim 18 above.  
Tegg further discloses wherein the deflectable shaft is deflectable in a deflection section that is proximate a distal end of the deflectable shaft (See Fig. 1).  As seen in Fig. 1, deflection 

Regarding claim 26, the modifications of Tegg, Stigall, and Sheps disclose all the features of claim 1 above.
Sheps teaches wherein the tool lock constrains axial movement by being physically constrained within the handle assembly (locking element 1710 inhibits relative longitudinal movement of catheters 12 and 14, Paragraph 0640; wherein locking element is within the handle assembly, See Figs. 15A and 15D, and is spring-loaded, Paragraph 0640, to lock protrusion 1724 in place, Paragraphs 0637, 0640; therefore the spring constrains the locking element within the handle).

Regarding claim 27, the modifications of Tegg, Stigall, and Sheps disclose all the features of claim 1 above.
Sheps teaches wherein the tool lock constrains rotational movement of the axially translatable and rotatable shaft (“In such a manner, groove 1704, protrusion 1724, and locking element 1710 of system 1700 (1) rotationally lock catheters 12 and 14”, Paragraph 0640).

Regarding claim 28, the modifications of Tegg, Stigall, and Sheps disclose all the features of claim 18 above.
Sheps teaches wherein the tool lock constrains axial movement by being physically constrained within the handle assembly (locking element 1710 inhibits relative longitudinal movement of catheters 12 and 14, Paragraph 0640; wherein locking element is within the handle assembly, See Figs. 15A and 15D, and is spring-loaded, Paragraph 0640, to lock 

Regarding claim 29, the modifications of Tegg, Stigall, and Sheps disclose all the features of claim 18 above.
Sheps teaches wherein the tool lock constrains rotational movement of the axially translatable and rotatable shaft (“In such a manner, groove 1704, protrusion 1724, and locking element 1710 of system 1700 (1) rotationally lock catheters 12 and 14”, Paragraph 0640).

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegg as modified and applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2008/0188868 to Weitzner et al. “Weitzner”.

Regarding claims 4-8, the modifications of modifications of Tegg, Stigall, and Sheps disclose all the features of claim 3 above.  
As disclosed in the claim 3 rejection above, the modifications of Tegg, Stigall, and Sheps teaches the axially translatable shaft is in operable communication with a first actuator of the handle assembly, and causes axial movement and rotation of the axially translatable shaft relative to the distal end of the deflectable shaft.
However, the modifications of Tegg, Stigall, and Sheps do not disclose a first type of movement of the first actuator causes the axial movement, and such that a second type of movement of the first actuator different than the first type of movement causes rotation of the axially translatable shaft.  
Weitzner teaches a first type of movement of the first actuator causes the axial movement, and such that a second type of movement of the first actuator different than the first type of movement causes rotation of the axially translatable shaft.  Weitzner teaches a knob 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Tegg, Stigall, and Sheps, wherein the second actuator of Tegg, in view of Stigall, includes a first type of movement of the actuator causes the axial movement, and such that a second type of movement of the actuator different than the first type of movement causes rotation of the axially translatable shaft, as taught by Weitzner, in order to provide the user with control of two degrees of freedom of a tool, from one control actuator.
.  

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegg as modified and applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2009/0264759 to “Byrd”.

Regarding claims 13 and 14, the modifications of Tegg, Stigall, and Sheps disclose all the features of claim 1 above.  
However, the modifications of Tegg, Stigall, and Sheps do not disclose an elongate electrical connector that is in electrical connection with the ultrasound transducer, the elongate electrical connector extending axially within the deflectable shaft and the axially translatable shaft where the elongate electrical connector is part of a flexible electrical bundle in electrical communication with the ultrasound transducer, the flexible electrical bundle extending axially within the deflectable shaft and the axially translatable shaft.
Byrd teaches where the elongate electrical connector (electrical cables 26 connected to the ultrasound transducers, necessary to operate the transducer assembly, Paragraph 0042; fig. 5A, Ref. 26) is part of a flexible electrical bundle (“the cable bundle 30 is formed by bundling together all of the coaxial cables 26”, Paragraph 0042; “the cable bundle 30 will bend”, Paragraph 0045) in electrical communication with the ultrasound transducer (“the electrical 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Tegg and Stigall, wherein the system includes an elongated electrical connector that is part of a flexible electrical bundle in electrical connection with the ultrasound transducer, wherein the connector and bundle extend axially within an elongated tubular member, such as the flexible tubular body 216 of the ultrasound catheter of Tegg, as taught by Byrd, in order to organize all the coaxial cables necessary to operate the transducer assembly as the connectors and cable bundle extend axially from the distal end containing the ultrasound to the proximal end.  
Therefore, in the combination of Tegg, Stigall, Sheps, and Byrd, the electrical connector/bundle would extend axially down elongated tubular member, such as the flexible tubular body 216 of the ultrasound catheter of Tegg, this would read on the flexible electrical connector/ bundle extending axially within the deflectable shaft and the axially translatable shaft, since as discussed in the claim 1 rejection above, the flexible tubular body 216 is the axially translatable shaft that is coaxial and within the deflectable shaft.  Therefore, a cable connector/bundle that extends within the axially translatable shaft would also extend within the deflectable shaft.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegg as modified and applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0190562 to Smith et al. “Smith”.

Regarding claim 17, the modifications of Tegg and Stigall disclose all the features of claim 1 above.  
However, the modifications of Tegg and Stigall do not disclose wherein axial translation of the axially translatable shaft is limited to a fixed range of axial motion.
Smith teaches wherein axial translation of the axially translatable shaft is limited to a fixed range of axial motion (Paragraphs 0010, 0078).  Smith teaches the lumen (lumen 300, Figs. 3A and 3B) may include a stop (Figs. 3A and 3B, Ref. 303) such that delivery tube (Figs. 3A and 3B, Ref. 14), that carries a distal tool (Figs. 3A and 3B), may be prevented from distal advancement beyond a predetermined position (Paragraph 0078).  The delivery tube would read on an axially translatable shaft, and limiting distal advancement beyond a predetermined position would read on limiting the axial translation to a fixed range of axial motion.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Tegg and Stigall, wherein axial translation of the axially translatable shaft is limited to a fixed range of axial motion, as taught by Smith, in order to prevent the tool at the distal tip from distal advancement beyond a predetermined position (Smith, Paragraph 0010).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18, 20, 21, and 26-29 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793